Citation Nr: 1454256	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss since July 26, 2011.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, a travel board hearing was held before the undersigned.  

In March 2014, the Board denied entitlement to service connection for tinnitus, as well as entitlement to an initial compensable rating for bilateral hearing loss prior to July 26, 2011.  The issue of entitlement to an initial compensable rating for bilateral hearing loss since July 26, 2011 was remanded for further development.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

For the period since July 26, 2011, the record does not contain valid audiometric test results and the Veteran is not shown to have greater than level I hearing loss in either ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss since July 26, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The hearing loss rating issue is "downstream" in that it arose following the initial grant of service connection.  As service connection, an initial rating, and an effective date were assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran is obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided a VA examination in July 2011 and pursuant to the March 2014 remand, additional examination was conducted in April 2014.  The Board acknowledges that audiometric data was not reported on recent examination.  The examiner, however, indicated that the Veteran could not or would not provide valid and reliable hearing test results.  The examination does contain information as to the effect of hearing loss on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

On review, the Board finds sufficient compliance with the remand directives and additional examination is not warranted.  In making this determination, the Board notes that the Veteran has a duty to cooperate with the examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).  

The Veteran was provided the opportunity to present pertinent evidence and testimony.  The actions of the Veterans Law Judge at the hearing supplemented the VCAA and complied with any hearing related duties.  38 C.F.R. § 3.103 (2014).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  


Analysis

In August 2011, VA granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating from February 28, 2011.  The Veteran disagreed with the decision and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz ; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  

The Veteran underwent a VA examination on July 25, 2011.  Puretone threshold average was 43 in the left ear and 39 in the right ear.  The puretone results were considered valid.  Speech discrimination testing was 94 percent in both ears.  An exceptional pattern of hearing impairment was not shown.  Considering these findings, the Veteran had level I hearing in both ears corresponding to a noncompensable rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  As noted, in March 2014, the Board denied entitlement to a compensable rating for bilateral hearing loss prior to July 26, 2011.  The period currently for consideration is since that date.  

At the February 2013 travel board hearing, the Veteran essentially testified that his hearing had worsened since the 2011 examination.  The Veteran underwent additional examination in April 2014.  The examiner stated the following:

No audiologic data are reported for this evaluation as [the Veteran] could not or would not provide valid and reliable hearing test results.  There were 20dB differences in spondee threshold and pure tone averages.  Test-retest reliability was poor with pure tone findings ranging over 15-25dB.  Spondee thresholds varied over a 16 to 20dB range.  Such findings are often consistent with a non-organic component to hearing status.  No statement regarding the current severity of his service-connected hearing loss without resort to mere speculation.

When questioned about the effects of his hearing loss, the Veteran reported that the ringing bothers him and he has to ask speakers to repeat what they said.  He further reported that he has difficulty hearing on the telephone and understanding conversation in background noise.  

On review, and as concerns the period since July 26, 2011, the record does not contain valid audiometric test results.  Thus, there is no evidence showing that he has greater than level I hearing loss in either ear and the criteria for a compensable rating for bilateral hearing loss are not met.  Lendenmann.  The Board has considered the Veteran's reports of difficulty hearing and understanding conversation and notes that these were the same complaints documented on the previous examination.  As discussed above, audiometric findings at that time were consistent with a noncompensable rating.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 4.3.

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates the Veteran's hearing loss disability, to include impairment of auditory acuity, and higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is only service-connected for bilateral hearing loss and that is the only disability the Board has considered in the extraschedular analysis.  Id.  

There is no indication that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of service-connected bilateral hearing loss and the Board finds no basis for inferring a claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss since July 26, 2011 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


